                      Case 19-50745-JKS              Doc 13      Filed 04/21/21         Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (JKS)
    al.,1
                                                                             (Jointly Administered)
                                Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,
                                                                             Adversary Proceeding
                                        Plaintiff,                           Case No. 19-50745 (JKS)

                              vs.                                            Ref. Docket No. 12

    KENNETH W. PITCHER, IN HIS CAPACITY AS
    TRUSTEE OF THE FAMILY TRUST OF KENNETH W.
    PITCHER; KENNETH W. PITCHER,

                                         Defendants.

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

      1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc.,
         located at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen
         years and am not a party to the above-captioned action.

      2. On April 19, 2021, I caused to be served the “Notice of Withdrawal of Notice of
         Voluntary Dismissal of Adversary Proceeding,” filed April 19, 2021 [Docket No. 12], by
         causing true and correct copies to be enclosed securely in separate postage pre-paid
         envelopes and delivered via first class mail to the parties listed on the annexed Exhibit A.

1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.
             Case 19-50745-JKS        Doc 13    Filed 04/21/21     Page 2 of 4




  3. The envelopes utilized in the service of the foregoing contained the following legend:
     LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
     ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                   /s/ Sharna Wilson
                                                   Sharna Wilson


Sworn to before me this
20th day of April, 2021
/s/ Panagiota Manatakis
Notary Public, State of New York
No. 01MA6221096
Qualified in Queens County
Commission Expires April 26, 2022
Case 19-50745-JKS   Doc 13   Filed 04/21/21   Page 3 of 4




                    EXHIBIT A
Case 19-50745-JKS   Doc 13   Filed 04/21/21   Page 4 of 4
